UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2328


JOSE RAUL VALERO ARREDONDO, a/k/a Jose Raul Arredondo,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 19, 2016                    Decided:   May 6, 2016


Before WYNN and    KING,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Japheth N. Matemu, MATEMU LAW OFFICE P.C., Raleigh, North
Carolina, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant   Attorney  General,   Song  Park,   Senior  Litigation
Counsel, Surell Brady, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jose Raul Valero Arredondo, a native and citizen of Mexico,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen.                         For the reasons

set forth below, we dismiss the petition for review.

     Under 8 U.S.C. § 1252(a)(2)(B)(i) (2012), entitled “Denials

of discretionary relief,” “no court shall have jurisdiction to

review    any    judgment      regarding       the    granting        of    relief   under

section    .     .     .    1229b,”     which        is   the        section    governing

cancellation of removal.              See Sorcia v. Holder, 643 F.3d 117,

124-25    (4th       Cir.   2011)     (finding       no   jurisdiction         to    review

discretionary         denial     of     cancellation            of     removal       absent

constitutional claim or question of law).                   Whether the alien has

established the requisite hardship for cancellation of removal

is   a    discretionary        determination.              See        Romero-Torres      v.

Ashcroft, 327 F.3d 887, 888 (9th Cir. 2003) (“[A]n ‘exceptional

and extremely unusual hardship’ determination is a subjective,

discretionary judgment that has been carved out of our appellate

jurisdiction.”); see also Munis v. Holder, 720 F.3d 1293, 1295

(10th    Cir.    2013)      (hardship    determination           is    an   unreviewable

discretionary decision).              Indeed, we have concluded that the

issue of hardship is committed to agency discretion and thus is

not subject to appellate review.                Okpa v. INS, 266 F.3d 313, 317

(4th Cir. 2001).

                                           2
       The fact that Arredondo is seeking review of the Board’s

denial of his motion to reopen, as opposed to the initial denial

of    his     request         for     cancellation           of     removal,       is     of     no

consequence.         To determine whether we have jurisdiction over the

Board’s       denial     of     Arredondo’s           motion      to     reopen,        “we    must

consider the [Board]’s basis for the denial.”                                 Sorcia, 643 F.3d

at 126.        Where “the [Board] ma[k]e[s] a discretionary decision

on      the         merits          of      an        enumerated              provision          [of

§ 1252(a)(2)(B)(i)], the fact that it d[oes] so through denying

a    motion    to    reopen     d[oes]       not      save    appellate         jurisdiction.”

Obioha v. Gonzales, 431 F.3d 400, 407 (4th Cir. 2005); accord

Alzainati       v.     Holder,       568 F.3d 844,       849    (10th     Cir.        2009)

(“Because       § 1252(a)(2)(B)(I)               precludes          our        review     of     an

‘exceptional and extremely unusual hardship’ determination under

§ 1229b(b)(1)(D), it also precludes our jurisdiction to review

the [Board’s] denial of a motion to reopen because the alien

still has failed to show the requisite hardship.”).

       Here,    Arredondo           submitted        additional         evidence        with     his

motion to reopen, including evidence of his father’s declining

health.        The     Board        concluded        that    this       new    evidence,       when

considered with Arredondo’s other evidence, did not establish

the requisite hardship.                    Because the Board clearly concluded

that Arredondo still failed to meet his burden of demonstrating

that his father would suffer exceptional and extremely unusual

                                                 3
hardship   if    Arredondo    returns       to   Mexico,       we    find    ourselves

without jurisdiction.

     Accordingly,       we   dismiss    the      petition      for     review. *     We

dispense   with       oral   argument    because         the    facts       and    legal

contentions     are   adequately   presented        in    the       materials     before

this court and argument would not aid the decisional process.



                                                                PETITION DISMISSED




     * We note that Arredondo raises no colorable questions of
law or constitutional claims that fall within the exception set
forth in 8 U.S.C. § 1252(a)(2)(D) (2012).



                                        4